DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1-10 filed June 16, 2020 have been entered. Claims 1-10 are under consideration in this Office Action.

	Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 2m 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Hafnia alvei probiotics; wherein said obesity-related parameters are selected from the group of hyperphagia, increased fat mass on lean mass ratio, increased waist circumference, postprandial hyperglycemia, fasting hyperglycemia and hypercholesterolemia when induced by a high fat diet;
 does not reasonably provide enablement for a method of preventing obesity-related manifestations in a human or non-human mammal subject in need thereof, said method comprising orally administering to the subject a composition comprising an effective amount Hafnia alvei probiotics; wherein said obesity-related parameters are selected from the group of hyperphagia, increased fat mass on lean mass ratio, increased waist circumference, postprandial hyperglycemia, fasting hyperglycemia and hypercholesterolemia.
  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
The instant specification fails to provide any experiments or actual data that show a method of preventing hyperphagia, increased fat mass on lean mass ratio, increased waist circumference, postprandial hyperglycemia, fasting hyperglycemia and hypercholesterolemia.

Hafnia alvei probiotics.
The inventors showed that intragastric delivery of E. coli in mice decreased food intake and body weight gain due to the presence of ClpB protein in bacteria, the invention further relates to a composition comprising probiotics surexpressing ClpB protein for use in the treatment or prevention of obesity [para. 0028].  However, the instant specification states at [para. 01 and 0132] “..the composition comprising at least one antibiotic directed against at least one ClpB expressing bacterium reduces the amount of ClpB expressing bacteria, thus reducing the level or concentration of ClpB protein and/or anti-ClpB antibodies and/or reducing the level of anti-.alpha.-MSH-reactive antibodies, thus resulting in a normalized appetite.” At [para. 0158] the specification recites “It further relates to a non-therapeutic method of regulating appetite in a subject, comprising administering to said subject an effective amount of a composition comprising probiotics not expressing ClpB protein.”  Therefore, it appears that the instant specification teaches that inhibiting or reducing the level or E. coli may result in a normalized appetite in mice. 
The specification shows intragastric delivery of Hafnia alvei AF036 bacteria (expressing ClpB) in mice decreased food intake for a few days. The experimental data only lasts for 32 days. However, it claims recite preventing hyperphagia, increased fat mass on lean mass ratio, increased waist circumference, postprandial hyperglycemia, fasting hyperglycemia and hypercholesterolemia.
Applicants are not enabled for preventing hyperphagia, increased fat mass on lean mass ratio, increased waist circumference, postprandial hyperglycemia, fasting hyperglycemia and hypercholesterolemia. Furthermore, the data shows a lower body for only a few days, however a few weeks later, the ClpB immunized mice had higher body weight than the controls. The mean daily food intake was higher in the ClpB-immunized mice when compared to the other groups.  Example 4 includes the use of H. alvei AF036 for 14 days. 
	Furthermore, for a broad generic claim, the specification must provide adequate enablement to identify the genus of the claim. The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  Here applicant is only enabled for a single species.
Therefore, it appears that the instant claims are not enabled for treating or preventing obesity by administering any type of non-pathogenic probiotic Enterobacteriaceae. 
	Padilla et al., (J of Applied Animal Res. 2015. Vol. 2015, Issue 2. entitled The Pathogen Hafnia alvei in Veterinary Medicine: A Review.) teach Hafnia alvei is a Gram negative bacterium that belongs to the family Enterobacteriaceae. In human medicine is considered an opportunistic bacterium that causes different infections associated to underlying illnesses or predisposing factors as immunocompromised patients. As pathogen, humans have generally been considered an opportunistic bacteria, and may cause infections associated to underlying illnesses or predisposing factors as immunocompromised patients, causing septicaemia, endocarditis, meningitis, pneumonia, Buttock abscess due to Hafnia alvei., urinary infections, Extraintestinal infection due to Hafnia alvei, Hafnia alvei pyelonephritis in a renal transplant recipient, peritonitis and postenteritic arthritis. 
	Furthermore, Didinen et al., (Iranian J of Fisheries Sciences 15(4):1307-1317. Oct. 2016) could not determine the probiotic potential of Hafnia alvei and ultimately stated studies on screening potential probiotic bacteria should be used in vitro and in 
There are no immunological experiments provided to demonstrate enablement for a method of preventing hyperphagia, increased fat mass on lean mass ratio, increased waist circumference, postprandial hyperglycemia, fasting hyperglycemia and hypercholesterolemia.  There are several factors that cause hyperphagia such as hypoglycemia, hyperthroidism, premenstrual syndrome, lack of sleep, stress, diet and/or diabetes. Administering Hafnia alvei does not treat or prevent the underlying cause. 
There are several factors that cause hypercholesterolemia such as familial hypercholesterolemia caused by a gene alteration, lack of exercise, smoking, alcohol, and age. Administering Hafnia alvei to a human does not treat or prevent familial hypercholesterolemia, lack of exercise, smoking, alcohol, and age resulting hypercholesterolemia.  Canine hypercholesterolemia is caused by obesity, steroid medications, diabetes hypothyroidism, Cushing’s syndrome, pancreatitis and /or cholestasis.  Administering Hafnia alvei to a dog does not treat or prevent  canine hypercholesterolemia.
Moreover, prevention and treatment of hyperglycemia in dogs may be pancreatitis, and the resulting inability to produce insulin; normally occurring hormones, especially in female dogs; diet; and infections of the body (such as teeth, or urinary tract).  Administering Hafnia alvei to a dog does not treat or prevent hyperglycemia.  Horse hyperglycemia is attributed to insulin resistance from hypercortisolemia caused by increased secretion of propriomelanocortin (POMC) peptides from the pituitary.  Administering Hafnia alvei to a horse does not treat or 
 There are no protocols provided which demonstrate the treatment or prevention of hyperphagia, increased fat mass on lean mass ratio, increased waist circumference, postprandial hyperglycemia, fasting hyperglycemia and hypercholesterolemia. There is no teaching as to what the most effective route of administration for the claimed probiotic. The specification only teach intragastric delivery to decrease food intake for a few days.
At best, the specification describes chronic intragastric delivery of Hafnia alvei in mice decreased food intake. The specification does not provide substantive evidence that the claimed method of treating or preventing a method of preventing obesity-related manifestations in a human or non-human mammal subject in need thereof, said method comprising orally administering to the subject a composition comprising an effective amount Hafnia alvei probiotics; wherein said obesity-related parameters are selected from the group of hyperphagia, increased fat mass on lean mass ratio, increased waist circumference, postprandial hyperglycemia, fasting hyperglycemia and hypercholesterolemia.
This demonstration is required for the skilled artisan to be able to use the claimed method for their intended purpose. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed Hafnia alvei probiotic. The specification fails to teach the identity a method with the de novo locate, identify and characterize the claimed method with the recited ability of treatment, attenuation or prevention. Accordingly, this would require undue experimentation given the fact that the specification is completely lacking in teachings as to a method with the broadly claimed characteristics.  Thus, the art indicates that it would require undue experimentation to formulate and use a successful method of treatment, attenuation or prevention as instantly claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 1 recites the limitation "said obesity-related parameters" in the claim. However the claim previously recited “obesity-related manifestations”  There is insufficient antecedent basis for this limitation in the claim.  Therefore, it is suggested that consistent terminology be used.   


Conclusion
6.	No claims allowed.

7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JANA A HINES/Primary Examiner, Art Unit 1645